On December 21,1997, it was the decision of this court that for the crime of Sexual Intercourse Without Consent, the defendant, Joe Seneca Marez, shall be sentenced to Montana State Prison for a term of one hundred (100) years with forty (40) years of said sentence suspended upon conditions as stated in the December 21,1997judgment. It is the order of this court that for the crime of Aggravated Burglary, the defendant, Joe Seneca Marez, shall be sentenced to Montana State Prison for a term of forty (40) years to run concurrently with the sentence imposed for committing the crime of Sexual Intercourse Without Consent. It is the further order of this court that pursuant to Section 46-18-221, MCA the court finds based upon the defendant’s plea of guilty and the testimony before the court, that while engaged in the commission of the offense, the defendant did knowingly display, brandish or otherwise use dangerous weapons, a knife and a rock, in the commission of the offenses. Accordingly, the court pursuant to Section 46-18-221, MCA 1995 also sentences the defendant to Montana State Prison for an additional ten (10) years with said term to run consecutively to the sentences outlined above. It is the order of this court that while serving the period of incarceration that pursuant to Section 46-18-202(2), MCA 1995 that until completion of both phases of sexual offender program, chemical dependency, anger management, criminal thinking therapy and receives his General Education Degree, the defendant shall not be considered for parole or participation in the supervised release program while serving the above mentioned sentences. It is ordered that the defendant shall be given credit for time served in the Butte Silver Bow County Jail in the amount of 217 days.
On February 20, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the *26sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 20th day of February, 1998.
DATED this 12th day of March, 1998.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Joe Seneca Marez for representing himself in this matter.